                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

           Plaintiff,
                                                      Case No. 1:18-cr-166-01
 v.
                                                      HONORABLE PAUL L. MALONEY
 DANIEL DARIO TREVINO,

           Defendant.
 ____________________________/


                          ORDER DENYING MOTION TO DISMISS

          In accordance with the Bench Opinion issued by the Court on August 1, 2019:

          IT IS HEREBY ORDERED that the Defendant's motion to dismiss for First Amendment

and Fourteenth Amendment violations (ECF No. 175) is DENIED for the reasons stated on the

record.



Dated: August 16, 2019                                       /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
